Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior art(s) available include:
Zheng 20120134564
Landmarks detected to generate ROI (Zheng [0039]).
Machine learning used to detect landmarks (Zheng [0039]).
Li 20170112575
Machine learning used to detect landmarks (Li [0036]).
Landmarks used to generate ROI (Zheng [0037]).
Generates modified image (Zheng Fig. 3a).
Purwar 20180352150
Generates ROI and then performs facial landmark detection (Purwar [0048]).
Uses machine learning (Purwar [0089]).
Chen 20190130580
Uses machine learning (Chen [0160]).
Detects objects using facial landmarks (Chen [0206]).
Uses ROI based object detection (Chen [0207])
Han 20190347761
Uses machine learning (Han [0050]).
Detects facial landmarks (Han [0061]).
Han 20190370533
Includes landmark deviation (Han [0016])
Detects facial landmarks (Han [0017])
Uses machine learning schemes (Han [0053])
Min 20200019686
Uses machine learning schemes (Min [0102])
Detects facial landmarks (Han [0169]).
The individual limitations of generating a sequence of images, generating landmark data from machine learning, object detection using machine learning, generating regions of interest, and modifying images is well known in the art. However, using a generative machine learning scheme trained to compensate for dispersion of landmarks to generate landmark data with an object detection machine learning scheme to determine a ROI, applying the generative machine learning scheme to the ROI coordinates and updating the ROI coordinates for each frame to correspond to a location of the object indicated by the landmark data, when taken together, was not found in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name. and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on Error! Unknown document property name.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON A PRINGLE-PARKER/             Primary Examiner, Art Unit 2616